Order entered July 1, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00498-CR
                                      No. 05-12-01447-CR

                           DENNIS EDWARD WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                     Dallas County, Texas
                       Trial Court Cause Nos. F08-35087-Y, F08-35085-Y

                                            ORDER
        On May 16, 2013, this Court ordered appellant to file his brief in the above appeals
within thirty days. To date, appellant has neither filed his brief nor communicated with the Court
regarding the status of the brief. We have already adopted a finding that appellant is not indigent
and is represented by retained counsel.
        Accordingly, we ORDER appellant to file his brief by JULY 15, 2013. If appellant’s
brief is not filed by that date, the Court will, without further notice, submit the appeals without
briefs. See TEX. R. APP. P. 38.8(b)(4).
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.
                                                      /s/   DAVID EVANS
                                                            JUSTICE